[Cite as Pieczonka v. Pieczonka, 2017-Ohio-8899.]
                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




TODD A. PIECZONKA,                                :          APPEAL NO. C-170173
                                                             TRIAL NO. DR1201697
        Plaintiff-Appellant,                      :

  vs.                                             :             O P I N I O N.

JOANNA N. PIECZONKA,                              :

        Defendant-Appellee.                       :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
             Division

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: December 8, 2017

David F. Robertson, Jr., for Plaintiff-Appellant,

Cathy R. Cook and Ethan J. Arenstein, for Defendant-Appellee.
                        OHIO FIRST DISTRICT COURT OF APPEALS

ZAYAS, Judge.

      {¶1}     Todd Pieczonka (“father”) appeals the trial court’s March 24, 2017

decision adopting the magistrate’s January 4, 2017 decision regarding his motion to

modify an award of child support to Joanna Pieczonka (“mother”) for their minor

children. Because we hold that the trial court abused its discretion in adopting the

magistrate’s decision, we reverse its judgment and remand the cause for further

proceedings.

                                   Background

      {¶2}     Father and mother married in 2002 and had two children. Father filed

for divorce on August 24, 2012, and the trial court granted the divorce on August 15,

2013. As part of the divorce decree, the parties entered into a shared-parenting plan

that ordered father to pay child support to mother for their minor children.

      {¶3}     On August 19, 2015, father filed a motion to modify the shared-

parenting plan.    Included in that motion was a “request that child support be

reviewed.” On November 14, 2016, the parties modified the shared-parenting plan in

an agreed entry that settled all of the parties’ then-disputed matters aside from child

support. The magistrate held hearings on child support on November 8, 2016, and

November 23, 2016.

      {¶4}     Following the hearings, the magistrate issued a decision with findings

of fact and conclusions of law on January 4, 2017. In her findings of fact, the

magistrate noted that mother’s annual income had increased approximately 35

percent from $23,814 in 2013 to approximately $32,000 for 2015 and 2016. The

magistrate also noted that mother had remarried and that mother was now

responsible for the children’s health insurance.       The magistrate found that a

downward deviation in child support was in the children’s best interest. The



                                          2
                        OHIO FIRST DISTRICT COURT OF APPEALS

magistrate made the child support order “effective Nov. 14, 2016, the date of the

Agreed Entry that actually modified the Shared Parenting Plan,” finding that “[p]rior

to that entry, there is no evidence that there was a change in circumstance since the

original order was issued.”

      {¶5}    Father filed objections to the magistrate’s decision, claiming, among

other things, that the magistrate erred in choosing November 14, 2016, as the

effective date of the child-support order because she “over looked [sic] * * * dramatic

changes” to the parties’ circumstances that occurred prior to that date. The trial

court overruled the objections and adopted the magistrate’s decision on March 24,

2017. Father timely appealed.

                                Assignments of Error

      {¶6}    Father brings two assignments of error. The first is that the trial court

“abused its discretion in failing to make an independent review of the magistrate’s

decision.” The second is that “[t]he trial court abused its discretion in failing to

identify obvious errors in the magistrate’s decision and make the modification of the

child support order retroactive to the date of the filing of the motion to modify.” We

address father’s second assignment of error first.

                                 Standard of Review

      {¶7}    “The standard of review for a trial court’s decision to adopt, or not to

adopt,   a   magistrate’s     decision,   is   whether   the   trial   court   abused   its

discretion. * * * [A]n abuse of discretion connotes an arbitrary, unreasonable, or

unconscionable decision by the trial court. Unreasonable means that no sound

reasoning process supports the decision.”          In re Estate of Knowlton, 1st Dist.

Hamilton No. C-050728, 2006-Ohio-4905, ¶ 43.




                                               3
                           OHIO FIRST DISTRICT COURT OF APPEALS

         {¶8}   A court’s reasoning process is not “sound,” and is therefore

unreasonable, when it relies on incorrect facts. See Trenkamp v. Trenkamp, 1st Dist.

Hamilton No. C-000203, 2000 WL 1760504, *5 (Dec. 1, 2000) (holding that the trial

court abused its discretion in adopting the magistrate’s decision where no evidence

supported the magistrate’s conclusions); Chuang Dev. L.L.C. v. Raina, 2017-Ohio-

3000, __ N.E.3d ___, ¶ 27 (10th Dist.), quoting PHH Mtge. Corp. v. Ramsey, 2014-

Ohio-3519, 17 N.E.3d 629, ¶ 14 (10th Dist.), quoting Thomas v. Cleveland, 176 Ohio

App.3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th Dist.) (“ ‘An abuse of

discretion may be found when the trial court * * * “relies on clearly erroneous

findings of fact.” ’ ”).

                      The Trial Court Abused Its Discretion

         {¶9}   The magistrate decided that the modification of child support should

be made retroactive to November 14, 2016, the date of the agreed entry. In choosing

this date, the magistrate stated, “Prior to [November 14, 2016], there is no evidence

that there was a change of circumstance since the original order was issued.”

However, the reliance that there was “no evidence” of “a change of circumstance”

from August 15, 2013, to November 14, 2016, is contradicted by the findings of fact.

For example, the magistrate noted that mother’s personal income had increased

approximately 35 percent between the time of the divorce and the time of the agreed

entry.

      {¶10}     Because the nexus relied upon by the magistrate to determine the date

that the modification was to commence was clearly erroneous, the trial court abused

its discretion in adopting the magistrate’s decision. We therefore sustain father’s

second assignment of error. Having sustained this assignment of error, we need not

consider his first assignment of error. See App.R. 12(A)(1)(c).



                                            4
                        OHIO FIRST DISTRICT COURT OF APPEALS

                                     Conclusion

     {¶11}     Because the trial court abused its discretion in adopting the

magistrate’s decision, we reverse the trial court’s judgment and remand this case for

the trial court to consider the objections consistent with the law and this opinion.

                                               Judgment reversed and cause remanded.

CUNNINGHAM, P.J., and MYERS, J., concur.

Please note:

       This court has recorded its own entry this date.




                                           5